Case: 13-40317   Document: 00512681291    Page: 1    Date Filed: 06/30/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                         United States Court of Appeals
                                No. 13-40317                      Fifth Circuit

                                                              FILED
                                                             June 30, 2014

                                                            Lyle W. Cayce
THE ARANSAS PROJECT,                                             Clerk


                                   Plaintiff–Appellee,

v.

BRYAN SHAW, in His Official Capacity
as Chairman of the Texas Commission on Environmental Quality;
BUDDY GARCIA, in His Official Capacity
as Commissioner of the Texas Commission on Environmental Quality;
CARLOS RUBINSTEIN, in His Official Capacity
as Commissioner of the Texas Commission on Environmental Quality;
MARK VICKERY, in His Official Capacity
as Executive Director of the Texas Commission on Environmental Quality;
AL SEGOVIA, in His Official Capacity as South Texas Watermaster,

                                   Defendants–Appellants,

GUADALUPE-BLANCO RIVER AUTHORITY;
TEXAS CHEMICAL COUNCIL; SAN ANTONIO RIVER AUTHORITY,

                                   Intervenors
                                   Defendants–Appellants.




                Appeals from the United States District Court
                     for the Southern District of Texas
    Case: 13-40317     Document: 00512681291      Page: 2   Date Filed: 06/30/2014



                                  No. 13-40317
Before JONES, SMITH, and GARZA, Circuit Judges.
PER CURIAM:
      After the deaths of some whooping cranesSSan endangered speciesSSThe
Aransas Project (“TAP”) sued directors of the Texas Commission on Environmen-
tal Quality (“TCEQ”) under the Endangered Species Act (“ESA” or the “Act”).
TAP sought and was granted an injunction prohibiting TCEQ from issuing new
permits to withdraw water from rivers that feed the estuary where the cranes
make their winter home.       The injunction also required TCEQ to seek an
incidental–take permit (“ITP”) from the U.S. Fish and Wildlife Service (“FWS”).
A motions panel of this court stayed the injunction pending appeal. We conclude
that the district court’s opinion misapplies proximate cause analysis and further,
even if proximate cause had been proven, the injunction is an abuse of
discretion. The judgment is reversed.
                                        I.
      The whooping crane is a majestic bird that stands five feet tall and has a
wingspan of more than eight feet. It once came close to extinction and, despite
international recovery efforts, is still endangered. The world’s only wild flock,
called the Aransas–Wood Buffalo (“AWB”) flock, consists of almost 300 birds and
inhabits the Aransas National Wildlife Refuge (“the Refuge”) in Texas during the
winter and Wood Buffalo National Park in Canada in the summer. Adjacent to
the Refuge is San Antonio Bay, also known as the Guadalupe Estuary, which
provides a critical habitat for the flock and receives freshwater inflows primarily
from the San Antonio and Guadalupe Rivers. The State of Texas owns the
state’s surface water, including the water in the San Antonio and Guadalupe
River systems, and holds it in trust for the citizens of the state. Under Texas
law, surface–water capture and use is regulated by TCEQ, a state agency that,
through permitting processes and regulatory powers, can affect the availability
of fresh water to users throughout the state.

                                        2
    Case: 13-40317     Document: 00512681291      Page: 3   Date Filed: 06/30/2014



                                  No. 13-40317
      According to reports issued by the Refuge’s biologist, the AWB flock con-
sisted of about 270 whooping cranes in 2008. During a severe drought in the
winter of 2008–2009, four crane carcasses were recovered in the Refuge.
Necropsies were performed on two of them, and in both instances, emaciation
was listed among other factors as a cause of death. Using aerial surveys, the
biologist concluded that nineteen other cranes died during that season. Thus,
by the end of the 2008–2009 winter, the flock had purportedly declined to
247 cranes.
      When reports of those crane mortalities became known, various environ-
mentalists, local coastal business owners, bird enthusiasts, and others formed
TAP, a non–profit corporation whose objective is to protect the habitat of the
whooping crane; its members have expressed direct interests in the continued
vitality of the AWB flock and the Refuge, ranging from personal enjoyment of
the birds to various business interests. TAP sued on behalf of itself and its mem-
bers, alleging that various TCEQ officials (the “state defendants”) had violated
the ESA, 16 U.S.C. § 1531 et seq. The crux of TAP’s complaint was that the state
defendants’ actions and failures to act in managing water diversion in the San
Antonio and Guadalupe River systems violated the ESA by harming and harass-
ing cranes in the flock and causing the deaths of twenty–three cranes.
                                        A.
      The ESA applies to all “persons,” including “any officer, employee, [or]
agent, . . . of any State.” 16 U.S.C. § 1532(13). The Act forbids “takes” of endan-
gered species such as the whooping crane. Id. § 1538(a)(1)(B). “The term ‘take’
means to harass, harm, . . . wound, [or] kill” protected species. Id. § 1532(19).
“Harm” includes “significant habitat modification or degradation where it actu-
ally kills or injures wildlife by significantly impairing essential behavioral pat-
terns, including breeding, feeding or sheltering.” 50 C.F.R. § 17.3(c). “Harass
. . . means an intentional or negligent act or omission which creates the likeli-

                                        3
     Case: 13-40317        Document: 00512681291           Page: 4      Date Filed: 06/30/2014



                                         No. 13-40317
hood of injury to wildlife by annoying it to such an extent as to significantly dis-
rupt normal behavioral patterns which include, but are not limited to, breeding,
feeding, or sheltering.” Id. “Congress intended ‘take’ to apply broadly to cover
indirect as well as purposeful actions.” Babbitt v. Sweet Home Chapter of Cmtys.
for a Great Or., 515 U.S. 687, 704, 115 S. Ct. 2407, 2416 (1995).
       In 1982, Congress amended the ESA to provide exceptions to the strict pro-
hibition on “takes.” See id. at 691, 115 S. Ct. at 2409–10. Under the revised
16 U.S.C. § 1539(a)(1)(B), the Secretary of the Interior may issue an ITP author-
izing “takes” that are “incidental to, and not the purpose of, the carrying out of
an otherwise lawful activity.” An ITP is issued by the U.S. Fish and Wildlife
Service (“FWS”) after the development and approval of a Habitat Conservation
Plan (“HCP”).1 HCPs must include, among other things, information regarding
the applicant’s plan to “minimize and mitigate” the impacts likely to result from
incidental takes. 16 U.S.C. § 1539(a)(2)(A)(ii).
                                                B.
       TAP sued the state defendants pursuant to 16 U.S.C. § 1540, which
authorizes citizen suits seeking to enjoin the actions of any person, including any
“governmental instrumentality or agency (to the extent permitted by the [E]lev-
enth [A]mendment to the Constitution), who is alleged to be in violation of any
provision” of the ESA.            TAP asserted that the state defendants’ water
permitting and regulatory practices had led to private parties’ withdrawing
water from the San Antonio and Guadalupe rivers, in turn leading to a signif-
icant reduction in freshwater inflow into the San Antonio Bay ecosystem. That
reduction in fresh–water inflow, coupled with a drought, led to increased salinity
in the bay, which decreased the availability of drinkable water and caused a


       1
        16 U.S.C. § 1539(a)(2)(A), (B); see also 50 C.F.R. § 17.22; Notice of Availability of Final
Handbook for Habitat Conservation Planning and Incidental Take Permitting Process, 61 Fed.
Reg. 63854 (1996).

                                                4
    Case: 13-40317     Document: 00512681291     Page: 5    Date Filed: 06/30/2014



                                  No. 13-40317
reduction in the abundance of blue crabs and wolfberries, two of the cranes’
staple foods. According to TAP, that caused the cranes to become emaciated and
to engage in stress behavior, such as denying food to juveniles and flying farther
afield in search of food, leading to further emaciation and increased predation.
Ultimately, this chain of events led to the deaths of twenty–three cranes during
the winter of 2008–2009.
      TAP thus alleged that the state defendants’ water–permitting practices
effected a taking of whooping cranes, in violation of the ESA, and that such tak-
ings would continue to occur absent intervention by the court. Accordingly, TAP
sought declaratory and injunctive relief designed to ensure that the AWB flock
had sufficient water resources to prevent future takings.
      Before trial, the Guadalupe–Blanco River Authority (“GBRA”), Texas
Chemical Council, and San Antonio River Authority (“SARA”) (collectively, the
“intervenor defendants”) were granted leave to intervene. The district court con-
ducted an eight–day bench trial that included nearly thirty witnesses. On
March 11, 2013, the court issued an exhaustive 124–page opinion, which adopted
verbatim TAP’s proposed fact findings.      The court declared that the state
defendants had violated the ESA through their water–management practices
and were continuing to do so. The court granted an injunction ordering (1) that
      [t]he TCEQ, its Chairman, and its Executive Director are enjoined
      from approving or granting new water permits affecting the Guada-
      lupe or San Antonio Rivers until the State of Texas provides reason-
      able assurances to the Court that such permits will not take
      [w]hooping [c]ranes in violation of the ESA

and (2) that
      [w]ithin thirty (30) days of the date of entry of this Order, the
      TCEQ, its Chairman, and its Executive Director shall seek an Inci-
      dental Take Permit that will lead to development of a Habitat Con-
      servation Plan.



                                        5
     Case: 13-40317       Document: 00512681291         Page: 6     Date Filed: 06/30/2014



                                       No. 13-40317
       Two days later, the state defendants, GBRA, and SARA moved in the dis-
trict court for a stay pending appeal. The court denied the motions but amended
the first portion of its injunctive relief to provide that the
       TCEQ, its Chairman, and its Executive Director are enjoined from
       approving or granting new water permits affecting the Guadalupe
       or San Antonio Rivers, with the exception of those permits neces-
       sary to protect the public’s health and safety, until the State of
       Texas provides reasonable assurances to the Court that such per-
       mits will not take [w]hooping [c]ranes in violation of the ESA.

A motions panel of this court granted the state defendants’ and GBRA’s motions
for a stay pending appeal after setting an expedited briefing schedule. The state
defendants and intervenor defendants appeal the judgment.2
                                             II.
       In their statement of jurisdiction, the state defendants “note two issues
relevant to Article III standing.” They note that TAP did not suggest a threat
of future injury sufficient for standing, and they question whether the remote
causal connection between TCEQ permits and crane deaths demonstrates
traceability.
       For standing, a party must demonstrate the “triad of injury in fact, causa-
tion, and redressability.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
103, 118 S. Ct. 1003, 1017 (1998). The injury in fact must be “a harm suffered
by the plaintiff that is ‘concrete’ and ‘actual or imminent.’” Id. (citing Whitmore
v. Arkansas, 495 U.S. 149, 155, 110 S. Ct. 1717, 1723 (1990)). Causation


       2
         Amicus curiae briefs have been filed on behalf of the state defendants and intervenor
defendants by the Texas Public Policy Foundation (“TPPF”); the City of Kerrville and
Structural Metals, Inc.; CPS Energy; the City of Victoria; the Texas Water Conservation
Association (“TWCA”); and the Texas Farm Bureau, American Farm Bureau Federation,
Oklahoma Farm Bureau Legal Foundation, Oregon Farm Bureau Federation, Wyoming Farm
Bureau Federation, California Farm Bureau Federation, Mississippi Farm Bureau Federation,
and Louisiana Farm Bureau Federation (referred to collectively as “TFB”). Defenders of
Wildlife, Nature Canada, and various law professors have filed amicus briefs on behalf of TAP.
We DENY TAP’s motion to strike amicus briefs.

                                              6
     Case: 13-40317       Document: 00512681291         Page: 7     Date Filed: 06/30/2014



                                       No. 13-40317
requires a “traceable connection” between the plaintiff’s injury and the
defendant’s conduct. Id. Redressability requires “a likelihood that the requested
relief will redress the alleged injury.” Id. To seek injunctive relief, the plaintiff
must show a real and immediate threat of future or continuing injury apart from
any past injury. In re Stewart, 647 F.3d 553, 557 (5th Cir. 2011). “Past exposure
to illegal conduct does not in itself show a present case or controversy regarding
injunctive relief.” Id. (citation omitted). Although past wrongs may help
establish the threat of a future injury, they are insufficient alone. See O’Shea
v. Littleton, 414 U.S. 488, 495–96, 94 S. Ct. 669, 676 (1974).
       There is little doubt that TAP alleged sufficient facts concerning the
components of standing to justify pursuing this litigation. TAP alleged injury
(death to cranes and injury to those who enjoy them) and a theory of causation
(TCEQ water use permits ultimately affected the cranes’ habitat), and it alleged
that future deaths could be attributed to “takes” in violation of the ESA without
injunctive relief. The state defendants’ concerns about Article III standing boil
down to a post hoc argument based on the results of trial. We think it prudent
to review the issues on the merits in the following discussion.               While Lujan
requires that standing be maintained throughout the course of litigation, Lujan
v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct. 2130, 2137 (1992), this does
not require a court to dismiss for lack of standing when a plaintiff fails to prove
its case on any of the three essential components.
                                             III.
       Although the intervenor defendants do not challenge TAP’s standing to
sue, they raise a procedural question concerning the district court’s decision to
adjudicate the case instead of invoking the Burford abstention doctrine.3 We
review an abstention ruling for abuse of discretion, but “we review de novo

       3
         See Burford v. Sun Oil Co., 319 U.S. 315, 63 S. Ct. 1098 (1943); New Orleans Pub.
Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 109 S. Ct. 2506 (1989) (“NOPSI”).

                                              7
    Case: 13-40317     Document: 00512681291      Page: 8    Date Filed: 06/30/2014



                                  No. 13-40317
whether the requirements of a particular abstention doctrine are satisfied.”
Romano v. Greenstein, 721 F.3d 373, 380 (5th Cir. 2013) (internal citations and
quotations omitted). “A court abuses its discretion when its ruling is based on
an erroneous view of the law or a clearly erroneous assessment of the evidence.”
Kipps v. Caillier, 197 F.3d 765, 770 (5th Cir. 1999). We find no abuse here.
      The federal courts have a “virtually unflagging obligation . . . to exercise
the jurisdiction given them.” Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 817, 96 S. Ct. 1236, 1246 (1976); New Orleans Pub. Serv.,
Inc. v. Council of City of New Orleans, 491 U.S. 350, 359, 109 S. Ct. 2506, 2513
(1989) (“NOPSI”). A court may abstain from exercising its equity jurisdiction,
however, where doing so would “be prejudicial to the public interest.” Burford
v. Sun Oil Co., 319 U.S. 315, 318, 63 S. Ct. 1098, 1099 (1943) (internal citations
omitted). The Court in Burford delineated an area of abstention where the
issues “so clearly involve basic problems of [State] policy” that the federal courts
should avoid entanglement. Id. at 332, 63 S. Ct. at 1106.
      In NOPSI, the Court further articulated the narrow bounds of Burford
abstention:
      Where timely and adequate state–court review is available, a
      federal court sitting in equity must decline to interfere with the
      proceedings or orders of state administrative agencies: (1) when
      there are “difficult questions of state law bearing on policy problems
      of substantial public import whose importance transcends the result
      in the case then at bar”; or (2) where the “exercise of federal review
      of the question in a case and in similar cases would be disruptive of
      state efforts to establish a coherent policy with respect to a matter
      of substantial public concern.”

NOPSI, 491 U.S. at 361, 109 S. Ct. at 2514 (citations omitted). Even where a
federal court would have to upset a “complex state administrative process,”
abstention may not be proper. Id. at 362, 109 S. Ct. at 2515 Although Burford



                                         8
     Case: 13-40317       Document: 00512681291          Page: 9     Date Filed: 06/30/2014



                                       No. 13-40317
abstention thus continues to be “permissible,” it is “the exception, not the rule.”
Id. at 359, 109 S. Ct. at 2513.
       Five factors govern the decision whether to abstain:
       (1) whether the cause of action arises under federal or state law;
       (2) whether the case requires inquiry into unsettled issues of state
       law or into local facts; (3) the importance of the state interest
       involved; (4) the state’s need for a coherent policy in that area; and
       (5) the presence of a special state forum for judicial review.

Wilson v. Valley Elec. Membership Corp. 8 F.3d 311, 314 (5th Cir. 1993) (internal
citations and quotations omitted). We have applied those factors consistently in
reviewing Burford abstention. See, e.g., Sierra Club, Inc. v. Sandy Creek Energy
Assocs., L.P., 627 F.3d 134 (5th Cir. 2010). We consider each in turn.
                                              1.
       The first prongSSwhether the cause of action arises under federal or state
lawSSis straightforward. This cause of action arises under the federal ESA. The
first factor thus weighs in favor of not abstaining but does not settle the issue.4
                                              2.
       Regarding the second prong, “Burford abstention does not so much turn
on whether the plaintiff’s cause of action is alleged under federal or state law,
as it does on whether the plaintiff’s claim may be in any way entangled in a
skein of state law that must be untangled before the federal case can proceed.”
City of San Antonio, 112 F.3d at 795 (citation omitted). Of primary concern in
Burford was the involvement of the federal courts in deciding issues of essen-
tially state law and policy. Federal courts were interpreting and applying state
law in oil–well disputes, which “created a constant task for the Texas Governor”
and forced the Texas Railroad Commission to “adjust itself to the permutations

       4
         See Wilson, 8 F.3d at 314 (concluding that abstention was proper where only state law
claims were central); NOPSI, 491 U.S. at 361 (noting the absence of any state law claims); but
see Sierra Club v. City of San Antonio, 112 F.3d 789, 794 (5th Cir. 1997) (abstaining on an ESA
claim).

                                              9
    Case: 13-40317    Document: 00512681291      Page: 10    Date Filed: 06/30/2014



                                  No. 13-40317
of the law as seen by the federal courts.” Burford, 319 U.S. at 329–30, 63 S. Ct.
at 1105–06.
      In Wilson, 8 F.3d at 315, we stated that this factor turns in part on
whether the court will be forced to weigh competing local interests and mostly
review an agency’s decision in an area in which that agency is arguably an
expert. Abstention would be proper if “applying the seemingly clear legal stan-
dard . . . would involve the federal court in an open-ended ‘fairness’ inquiry into
predominantly local matters.” Id. What would amount to review of state
agency action in a state law framework would be grounds for abstention: A
“claim that a state agency has misapplied its lawful authority or has failed to
take into consideration or properly weigh relevant state–law factors” might
disrupt the state’s programs and would immerse the court in local law and facts.
NOPSI, 491 U.S. at 362. This court thus required abstention in City of San
Antonio, 112 F.3d at 794, where an injunction under the ESA would have
entangled the court in issues of state law in part by forcing the administrative
bodies to violate other state laws.
      On balance, this factor weighs against abstention. The state defendants
do not argue, as did the defendant in City of San Antonio, that they would be
forced to violate state law by complying with the injunction. Additionally, the
district court, to render a decision, did not, engage complex issues of state law
or weigh state policy decisions. Instead, the court decided that (1) the ESA
prohibits “takes”; (2) TCEQ causes takes; and (3) the court enjoins the actions
that cause takes unless they are “approved” by the FWS. On its face, the
formula does not require, as in Burford, examining individual permits and
rendering decisions in favor of individual permittees.        One key difference
between this case and City of San Antonio is that the injunction there required
the state to distribute or not distribute water in a certain fashion, whereas here
the injunction is primarily focused on the ITP process and future permitting

                                        10
    Case: 13-40317       Document: 00512681291        Page: 11     Date Filed: 06/30/2014



                                      No. 13-40317
actions. Abstention is not required “merely because resolution of a federal
question may result in the overturning of a state policy.” NOPSI, 491 U.S. at
363, 109 S. Ct. at 2515.
                                            3.
       As for the importance of the state interests, “Texas clearly has an interest
in uniform decision–making regarding [its] finite amount of water.” City of San
Antonio, 112 F.3d at 795. States have a strong interest in managing their own
natural resources, and courts have recognized a strong state interest in, among
other areas, utilities, train service, and insurance regulation.5
       In Burford, the state had a strong interest in creating a coherent system
of oil regulations and managing natural resources. Even though Burford con-
cerned a constitutional challenge, the Court in NOPSI, 491 U.S. at 360, 109 S.
Ct. at 2514, explained that any federal interest there was dwarfed by the state
interest—the “constitutional challenge was of minimal federal importance,
involving solely the question whether the commission had properly applied
Texas’ complex oil and gas conservation regulations.”
       In Wilson, 8 F.3d at 315, we similarly applied a sort of balancing between
state and federal interests, noting the importance of regulation of utilities as a
core part of the police power and affirmed abstention. We noted in City of San
Antonio, 112 F.3d at 794, that, where both the water source and the endangered
species were “entirely intrastate,” the “management of the aquifer [was] a mat-
ter of peculiar importance to the state.”
       In City of San Antonio, we went on to explain that Texas has a strong
interest in water regulation, “especially in times, like today, of devastating



       5
          See Wilson 8 F.3d at 315 (utilities); NOPSI, 491 U.S. at 365, 109 S. Ct. at 2516
(utilities); Ala. Pub. Serv. Comm’n v. S. Ry. Co., 341 U.S. 341, 342 (1951) (train service);
Barnhardt Marine Ins. Inc. v. New England Int’l Surety of Am., Inc., 961 F.2d 529, 531 (5th
Cir. 1992) (insurance).

                                            11
    Case: 13-40317    Document: 00512681291      Page: 12   Date Filed: 06/30/2014



                                  No. 13-40317
drought.” Id. (internal quotations omitted). The regulation of the Edwards
Aquifer, at issue there, was “vital to the general economy and welfare of the
State of Texas,” because the Aquifer was “the primary source of water for resi-
dents of the south central part” of Texas. Id. Further, “the State has the
responsibility under the Texas Constitution to preserve and conserve water
resources for the benefit of all Texans.” Id.
      Water management is undoubtedly an important state interest. But what
distinguishes this case somewhat from City of San Antonio and Burford is that
there is also a strong federal interest. The whooping crane is an interstate, and
indeed international, species. The ESA is designed to “grant federal courts
subject matter jurisdiction over suits like the one presently before us” because
of the federal interest in endangered species. Sandy Creek, 627 F.3d at 144 n.15.
Though the state interest is strong in terms of managing water use, so is the
federal interest.
                                        4.
      For the fourth prong, states have a strong need for coherent policy in the
regulation of finite natural resources. See Burford, 319 U.S. at 325, 63 S. Ct. at
1103. For example, in Burford, id. at 319, 63 S. Ct. at 1100, the Court explained
that the state needed a coherent policy, because “one operator can . . . drain oil
from the most distant parts of the reservoir.” Similarly, in City of San Antonio,
12 F.3d at 793–94, we explained that “allowing one party to take water
necessarily affects other parties.”
      The Court in NOPSI, however, explained that the need for coherence is not
alone a reason for abstention. Although Burford abstention “is concerned with
protecting complex state administrative processes from undue federal interfer-
ence, it does not require abstention whenever there exists such a process or even
in all cases where there is a potential for conflict with state regulatory law or
policy.” NOPSI, 491 U.S. at 362, 109 S. Ct. at 2515 (internal quotations

                                       12
   Case: 13-40317      Document: 00512681291    Page: 13   Date Filed: 06/30/2014



                                 No. 13-40317
omitted).
      The Texas Water Code is similar to the regulations at issue in Burford and
City of San Antonio. It regulates a scarce resource that necessarily intercon-
nects its users. It requires a state oversight agency, TCEQ, to implement the
regulatory scheme. Finally, it regulates water by instructing TCEQ to consider
scientific data, balance stakeholder interests, and maintain a permit system
through an elaborate system of orders, schedules, and reports.           Federal
intervention could easily upset that delicate balancing. This factor weighs in
favor of abstention.
                                       5.
      To justify abstention, there must be a forum that offers “[t]imely and
adequate state–court review.” NOPSI, 491 U.S. at 361, 109 S. Ct. at 2514
(internal citations omitted). Review typically includes the ability to appeal
agency orders to a state trial court, with available state appellate review, and
such review may include initial review by the agency. Neither a private cause
of action nor specific enforcement provisions are required, but review should be
more than a factfinding venture with only the remote possibility of enforcement.
See City of San Antonio, 112 F.3d at 797.
      In Burford, 319 U.S. at 333–34, 63 S. Ct. at 1107, the Court found
sufficient state review where the state provided “a unified method for the
formation of policy and determination of cases by the Commission and by the
state courts.” The review in both the agency and the state courts was “expedi-
tious and adequate.” In Wilson, 8 F.3d at 316, we explained that, where there
was an administrative agency with “broad power to address legal issues related
to regulatory duties,” there was sufficient state judicial review. Similarly, in
City of San Antonio, 112 F.3d at 797, we concluded that sufficient review was
provided where the Edwards Aquifer Authority could sue for injunction in state
court, and a separate entity, the Texas Natural Resource Conservation Commis-

                                      13
    Case: 13-40317    Document: 00512681291      Page: 14    Date Filed: 06/30/2014



                                  No. 13-40317
sion, could “file suit for an order of mandamus against the Authority to compel
it to perform its duties”. The statute in City of San Antonio explicitly addressed
the preservation of endangered species and required the Authority to “protect
aquatic and wildlife habitat” and to “protect species that are designated as
threatened or endangered under applicable federal or state law.” Id. at 794.
      The scheme here, at first glance, seems to afford sufficient state–court
review. Under Section 5.351 of the Texas Water Code, “[a] person affected by a
ruling, order, decision, or other act of the [TCEQ] may file a petition to review,
set aside, modify, or suspend the act of the commission,” and a suit in state court
follows the standard state appeals process, just as in Burford, Alabama, Wilson,
and City of San Antonio. Additionally, individuals may petition TCEQ to pro-
vide more water for environmental uses. See 30 TEX. ADMIN. CODE § 20.15.
      There are, however, signs of inadequate review.          In the first place,
Section 11.0235(d)(1) of the Texas Water Code expressly forbids granting water
rights for environmental needs. As TAP points out, there is thus no petition
option; TCEQ is not authorized, under state law, to grant flows based on
environmental concerns. Second, although the Code requires TCEQ to consider
the environmental impact of permitting, it also requires, as “an essential part”
of that scheme, that all permitting related to environmental flows be suspended
“during emergencies,” which includes drought emergencies. TEX. WATER CODE
§ 11.0235(c).
      The key question is whether TCEQ actually has authority to remedy the
problem: that is, whether, given a drought (which constitutes an emergency),
TCEQ can still provide water for the cranes. Under Section 11.0235(c), TCEQ
appears not to have that power. That essentially leaves the state courts as the
only avenue for redress, but the parties cite no authority showing how one would
bring such an action to force TCEQ to provide greater freshwater flows. At oral
argument, counsel for TAP repeatedly suggested that there was no cause of

                                        14
    Case: 13-40317    Document: 00512681291       Page: 15   Date Filed: 06/30/2014



                                  No. 13-40317
action under which TAP could sue TCEQ in the Texas courts; that analysis
seems correct. That factor, on which the district court focused, weighs against
abstention, because it is not evident that TCEQ or the state courts have author-
ity to provide TAP the type of relief it seeks. See Tex. Comm’n on Envtl. Quality
v. San Marcos River Found., 267 S.W.3d 356 (Tex. App. -Corpus Christi 2008).
                                         6.
      In summary regarding abstention, the instant case is similar in certain
ways to City of San Antonio, in which we held that a water regulatory scheme
demanded abstention even in the face of an ESA suit. There are key differences,
however, including the intrastate focus in City of San Antonio, the more highly
developed environmental protections there, and the broader grant of administra-
tive and judicial authority by state law to remedy environmental grievances.
      Burford abstention is disfavored as an abdication of federal jurisdiction.
This case arises under federal law, and, treading carefully, the federal courts
need not become entangled in state law to adjudicate the ESA claim here. The
district court did not abuse its discretion by declining to abstain. We turn to its
findings and conclusions.
                                        IV.
                                        A.
      “The standard of review for a bench trial is well established: Findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” Kona
Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595, 601 (5th Cir. 2000). “A finding
is clearly erroneous if it is without substantial evidence to support it, the court
misinterpreted the effect of the evidence, or this court is convinced that the find-
ings are against the preponderance of credible testimony.” Petrohawk Props.,
L.P. v. Chesapeake La., L.P., 689 F.3d 380, 388 (5th Cir. 2012) (quoting French
v. Allstate Indem. Co., 637 F.3d 571, 577 (5th Cir. 2011)). A district court finding
may also be disregarded if it is infected by legal error. See Elvis Presley Enters.,

                                        15
    Case: 13-40317      Document: 00512681291      Page: 16   Date Filed: 06/30/2014



                                    No. 13-40317
Inc. v. Capece, 141 F.3d 188, 196 (5th Cir. 1998) (reviewing cases and authori-
ties).
         The basis of many of the district court’s conclusions and remedy is a find-
ing that twenty–three whooping cranes perished during the winter of 2008–2009
and the death toll represented the “takes” committed or caused by the state
defendants. The court reached its mortality finding based primarily on evidence
and testimony from TAP’s expert, Tom Stehn, a Refuge biologist formerly
employed by the FWS.
         Stehn worked at the Refuge for twenty–nine years, until 2011, and was
responsible for conducting annual surveys of the whooping–crane population.
He flew over the entire Refuge in parallel lines and conducted a visual count of
adult and juvenile birds; each flight could cover the Refuge twice. Because the
cranes are territorial, Stehn concluded that not seeing a bird in its usual location
for two or more flights meant that it had died. When tallying mortality rates,
Stehn counted only adults and juveniles, not sub–adult birds.6
         Stehn’s methods changed somewhat over time. In the early years, he rou-
tinely conducted as many as twenty–six flights during the winter season. The
planes flew at low speeds and were often 20–50 feet above the ground. Also, a
high percentage of birds had colored bands used for tracking and identification.
         In more recent years, Stehn flew at 200 feet, and budgetary constraints
reduced the number and length of flights from twenty–six per season to between
eight and twelve, and from eight to six hours. The colored bands had faded and
were no longer useful for identifying specific birds.
         During the 2008–2009 winter season, Stehn conducted eleven flights, six
of which he categorized as reliable for purposes of conducting a mortality count.
He noted that cranes seemed to be moving more than in past years; he surmised

         6
        Sub–adults are not yet breeding but are not tied to their parents and do not
exhibit the same territoriality as do younger and older birds.

                                          16
   Case: 13-40317     Document: 00512681291     Page: 17   Date Filed: 06/30/2014



                                 No. 13-40317
that was related to the drought and food conditions. His counts found nineteen
birds absent from their usual territory, and those were counted as dead. Addi-
tionally, four carcasses were found, a high number considering that only twenty
had been recovered in the Refuge since 1938.
      The intervenor defendants contend that the finding of twenty–three deaths
is clearly erroneous and unsupported by the evidence. They assert that Stehn’s
surveys and mortality calculations were inaccurate and unreliable. Though they
have abandoned their challenge to Stehn’s qualifications as an expert, they claim
his data are “unreliable as a matter of law.” The district court, however, found
Stehn’s methods reliable. He had employed the same counting method for
almost thirty years, and the Refuge, the FWS, and national and international
organizations relied on his work.      No one else had attempted counts or
challenged the validity of his findings for three decades. Moreover, Stehn had a
vested interest in making accurate counts of whooping cranes—that was one of
his primary job responsibilities, and he made counts after the 2008–2009 winter
using the same methods. Both sides sought to compel Stehn’s testimony, and he
testified only after the court subpoenaed him and without having been prepared
by TAP.
      It is true that Stehn’s methods changed somewhat over the years and may
have led to a less accurate count in 2008–2009 than might have been made in
the 1990s. The lack of bands, higher–flying surveys, increased crane movement,
and fewer flights may reasonably be concluded to have contributed to inaccura-
cies. Moreover, as Stehn admitted, colored bands and GPS tracking would have
been more accurate. But these considerations alone are not enough to say that
his methods are unreliable “as a matter of law.”
      Further, although it was not peer–reviewed in the sense that a journal
article would be, and may not even be the “best” method of counting, Stehn’s
methodology could be considered by the district court for whatever weight it

                                       17
    Case: 13-40317       Document: 00512681291          Page: 18     Date Filed: 06/30/2014



                                       No. 13-40317
might bear. The only indications that Stehn’s methodology was sub–optimal are
in the 2011 FWS report discussed below and the testimony of a statistician,
Dr. Conroy, who had never conducted surveys of the whooping cranes.7
Consequently, although there may be some doubt as to the 2008–2009 mortality
numbers, that doubt hardly leaves us with a “firm conviction” that a mistake has
been made. The finding that twenty–three cranes died that winter is not clearly
erroneous.8
                                             B.
       The intervenor defendants moved to reopen the evidence after trial to
introduce an FWS report, the 2011–2012 Abundance Survey, critical of Stehn’s
aerial survey methodology. The district court, after reviewing and considering
the survey, denied the motion, giving a lengthy analysis of why it would be
improper to admit the survey.            The intervenor defendants challenge that
exclusion.
       We review evidentiary rulings under a deferential abuse–of–discretion
standard. Stover v. Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 992 (5th Cir.
2008). A court “abuses its discretion when its ruling is based on an erroneous
view of the law or a clearly erroneous assessment of the evidence.” United States
v. Yanez Sosa, 513 F.3d 194, 200 (5th Cir. 2008). If there is error, it is reviewed
for harmlessness. We reverse a judgment based on an erroneous evidentiary
ruling only if that ruling “affected the substantial rights of the parties.” Stover,
549 F.3d at 992. “When, as here, the district court has conducted, on the record,

       7
         The intervenor defendants try to “have their cake and eat it” when attacking Stehn’s
methodology. They state that the 2008–2009 fatality count cannot be accurate, because
Stehn’s count in 2009–2010 was higher than one would expect had there been so many
fatalities the previous winter. Yet in order to rely on those numbers to disprove the previous
year’s, the intervenor defendants implicitly accept their accuracy:
       8
        Moreover, even if the mortality count was off, that would have no bearing on whether
TCEQ had violated the ESA. There is direct evidence of four deaths, two of which displayed
emaciation.

                                             18
    Case: 13-40317    Document: 00512681291       Page: 19   Date Filed: 06/30/2014



                                  No. 13-40317
a carefully detailed analysis of the evidentiary issues and the court’s own ruling,
appellate courts are [wary] about finding an abuse of discretion.” Kelly v. Boeing
Petroleum Servs., Inc., 61 F.3d 350, 356 (5th Cir. 1995).
      In deciding whether to reopen evidence, a court should weigh “the impor-
tance and probative value of the evidence, the reason for the moving party’s fail-
ure to introduce the evidence earlier, and the possibility of prejudice to the
non–moving party.” Chieftain Int’l (U.S.), Inc. v. Se. Offshore, Inc., 553 F.3d 817,
820 (5th Cir. 2008) (citation omitted). The district court focused primarily on
importance and probative value. Its discussion did not touch on the fact that the
evidence could not be submitted earlier, and it did not discuss the possible preju-
dice to TAP by the report’s admission.
      Those last two factors undoubtedly weigh in favor of reopening evidence.
The intervenor defendants did not have access to the report during trial, because
it had not been published, and TAP would not have been prejudiced by late
admission of the survey.
      Probative value is the main dispute. The survey makes generally broad
claims about Stehn’s methods, which it concludes were flawed because he relied
on the assumptions that cranes do not leave their territories and that territory
is therefore a “defensible surrogate[]” for counting birds. Drawing on data from
the 2008–2009 winter, when birds were found moving farther afield in search of
food and water, the survey concludes that Stehn’s assumption “[are] unnecessary
and untenable given recent data.” The survey criticized past methods as “not
based on a statistically defensible sampling design and therefore [unable to]
provide meaningful measures of precision.” The survey also noted that results
were difficult to duplicate and were dependent on the observer’s “experience and
judgment.”
      The court concluded that the survey lacked value for several reasons.
First, it focused on a population count, rather than a mortality count, whereas

                                        19
    Case: 13-40317    Document: 00512681291      Page: 20   Date Filed: 06/30/2014



                                  No. 13-40317
the evidence at trial was focused on mortality. Second, the survey conflicted
with evidence adduced at trial, such as the cranes’ territoriality. Third, the
court was unconvinced by the survey’s data and noted that the explanation for
the total count was lacking. Fourth, the survey described itself as “preliminary.”
Fifth, the court found the survey’s “error rate” unacceptable. For those reasons,
the court found that the survey was not sufficiently important and lacked
enough probative value to require reopening the evidence.
      Exclusion of the survey was error under Chieftain International, 553 F.3d
at 820. In the first place, the court did not consider the second two factors. More
importantly, it improperly acted as a trier of fact, weighing and then excluding
the evidence, rather than as a gatekeeper, so it imposed a higher bar than the
law allows.
      Evidence is relevant where it has the tendency to make a fact more or less
probable. FED. R. EVID. 401(a). The survey is relevant to, and highly probative
of, Stehn’s calculations of crane mortality, a central issue. The report tends to
cast doubt on Stehn’s methods and his count. There is no independent basis in
the Federal Rules of Evidence for exclusion. The court essentially acted as if the
evidence had been admitted, then weighed it against the evidence presented.
The court was thus not merely making a threshold probative–value determina-
tion—it was trying the evidence. That, combined with disregard of the latter two
factors, means there was error.
      That said, the error was harmless. Although the district court did not
admit the survey, it did carefully consider it, and its ultimate factual findings
regarding Stehn’s methods and the mortality count were unaffected. The court
found the survey unpersuasive in light of the other evidence. Thus, even if the
court had admitted the survey into evidence, the outcome would not have
changed. The trier of fact explicitly stated that it would not have come to a dif-
ferent conclusion had it considered that evidence, which it did in fact thoroughly

                                        20
    Case: 13-40317        Document: 00512681291           Page: 21      Date Filed: 06/30/2014



                                        No. 13-40317
review. The defendants’ rights were therefore not affected.
                                               C.
       The principal liability issue thus becomes whether the actions of TCEQ in
administering licenses to take water from the Guadalupe and San Antonio rivers
for human, manufacturing and agricultural use foreseeably and proximately
caused the deaths of whooping cranes in the winter of 2008–2009.9 The district
court either misunderstood the relevant liability test or misapplied proximate
cause when it held the state defendants responsible for remote, attenuated, and
fortuitous events following their issuance of water permits.
            Proximate cause and foreseeability are required to affix liability for
ESA violations. In the course of holding that “harm” under the ESA validly
includes “significant habitat modification or degradation that actually kills or
injures wildlife,” 50 C.F.R. § 17.3 (1994), the Supreme Court squarely rejected
the dissenters’ assertions that a form of strict liability, unlimited by causal


       9
         The state defendants assert that the water permitting can never constitute a take or
cause a take to be committed. Because we find no proximate cause, we do not reach this issue.
To be clear, this is not to suggest that there is binding authority for holding state officials
liable under the ESA for licensing third parties who take an endangered species. The closest
case on point from this Circuit is Sierra Club v. Yeutter, but there we considered whether
federal officials, charged with various special responsibilities under the ESA, licensed the take.
Yeutter, 926 F.2d 429 (5th Cir. 1991). Among the federal appellate courts, only the First
Circuit has held that a state licensure can constitute an ESA take. Strahan v. Coxe, 127 F.3d
155 (1st Cir. 1997). The First Circuit’s reasoning, however, is challenged by other appellate
opinions maintaining that the state governments may not be commandeered into enforcing
federal prohibitions. Conant v. Walters, 309 F.3d 629, 645-46 (9th Cir. 2002) (concluding that
Congress cannot force the state to prohibit medical marijuana use) (Kozinski, J., concurring);
The Wilderness Soc’y v. Kane Cnty., Utah, 581 F.3d 1198, 1237 (10th Cir. 2009) (explaining
that the federal government cannot compel the county to enforce federal prohibitions on
off-highway vehicle use on federal lands) (McConnell, J., dissenting); Willis v. Winters, 253
P.3d 1058, 1066 (Or. 2011) (holding that Congress lacks authority to prohibit the states from
issuing concealed-handgun licenses to medical–marijuana users). Because TAP has not
demonstrated proximate cause, we need not decide whether a state can be held liable for
licensing a take under the Supreme Court’s anti–commandeering jurisprudence articulated
in Nat'l Fed'n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012), Printz v. United States,
521 U.S. 898, 117 S. Ct. 2365 (1997) and New York v. United States, 505 U.S. 144, 112 S. Ct.
2408 (1992).

                                               21
   Case: 13-40317     Document: 00512681291       Page: 22   Date Filed: 06/30/2014



                                  No. 13-40317
connection, could be imposed. Sweet Home, 515 U.S. at 690–708, 115 S. Ct. at
2409–2418 (Stevens, J., majority), 714–735, 115 S. Ct. at 2421–2430 (Scalia, J.,
dissenting). The Court reasoned that the ESA prohibits “takes” so long as they
are “foreseeable rather than merely accidental.” Sweet Home, 515 U.S. at 700,
115 S. Ct. at 2414. Indeed, the statute should be read to incorporate ordinary
requirements of proximate causation and foreseeability. Id. at 696 n.9, 700 n.13,
115 S. Ct. at 2412 n.9, 2414 n.13 (“Nothing in the regulation purports to weaken
[ordinary requirements of foreseeability and proximate cause].”).          Justice
O’Connor’s concurrence elaborates that proximate cause, while “not susceptible
of precise definition,” is a concept that “‘normally eliminates the bizarre’” and
has “‘functionally equivalent’ alternative characterizations in terms of
foreseeability . . . and duty. Proximate causation depends to a great extent on
considerations of the fairness of imposing liability for remote consequences.” Id.
at 713, 115 S. Ct. at 2420 (citations omitted).
      The Court was not asked to apply its proximate cause definition to the
facts in Sweet Home, but acknowledged that “[i]n the elaboration and enforce-
ment of the ESA, the Secretary and all persons who must comply with the law
will confront difficult questions of proximity and degree.” Id. at 708, 115 S. Ct.
at 2418. Later, in Exxon Co., U.S. A. v. Sofec, Inc., the Supreme Court affirmed
that “proximate causation principles are generally thought to be a necessary
limitation on liability.” Exxon Co., 517 U.S. 830, 838, 116 S. Ct. 1813, 1818
(1996). “‘In a philosophical sense, the consequences of an act go forward to
eternity, and the causes of an event go back to the dawn of human events, and
beyond.’” Id. (quoting W. Keeton, et al, Prosser and Keeton on the Law of Torts
264 (5th ed. 1984)) (hereinafter Keeton).         Nevertheless, the Exxon Court
continued:
      the careless actor will [not] always be held for all damages for which
      the forces that he risked were a cause in fact. Somewhere a point
      will be reached when courts will agree that the link has become too

                                       22
    Case: 13-40317       Document: 00512681291         Page: 23     Date Filed: 06/30/2014



                                      No. 13-40317
       tenuous-that what is claimed to be consequence is only fortuity.
       Thus, if the [negligent] destruction of the Michigan Avenue Bridge
       had delayed the arrival of a doctor, with consequent loss of a
       patient's life, few judges would impose liability.

Id. at 838–39, 116 S. Ct. at 1818 (quoting Petition of Kinsman Transit Co., 338
F.2d 708, 725 (2nd Cir. 1964) (Friendly, J.), quoted in 1 T. Schoenbaum,
Admiralty and Maritime Law § 5-3, at 164 (2d ed. 1994)). Most recently, the
Court reiterated that “[a] requirement of proximate cause thus serves, inter alia,
to preclude liability in situations where the causal link between conduct and
result is so attenuated that the consequence is more aptly described as mere
fortuity.” Paroline v. United States, 134 S. Ct. 1710, 1719 (2014) (citing Exxon
Co., 517 U.S. at 838–39, 116 S. Ct. at 1818).
       Applying a proximate cause limit to the ESA must therefore mean that
liability may be based neither on the “butterfly effect”10 nor on remote actors in
a vast and complex ecosystem. Justice O’Connor’s concurrence in Sweet Home
is instructive . It disavows foreseeability, and thus ESA liability, where a farmer
tills his field, causes erosion that makes silt run into a nearby river, which
depletes oxygen in the water, and thereby injures protected fish. Sweet Home,
515 U.S. at 713, 115 S. Ct. at 2420 (O’Connor, J., concurring).
       The trial court here cited Sweet Home’s proximate cause requirement
exactly twice in a 124–page opinion. Aransas Project v. Shaw, 930 F. Supp. 2d
716, 727, 786 (S.D. Tex. 2013) (stating that ordinary requirements of proximate
causation apply). Without even mentioning concepts of remoteness, attenuation,


       10
          The “butterfly effect” is a theory of remote causation. Under this theory, present
conditions are the result of a sting of events set off by a seemingly inconsequential act. An
example is the idea that a butterfly stirring the air today in China can transform storm
systems next month in New York. James Gleick, Chaos 8 (Penguin Books 1987). Edward N.
Lorenz is credited to have coined the term in a speech. See Edward N. Lorenz, Predictability:
Does the Flap of a Butterfly’s Wings in Brazil Set Off a Tornado in Texas?, at the American
Association for the Advancement of Science (Dec. 29, 1972), available at
http://eaps4.mit.edu/research/Lorenz/Butterfly_1972.pdf.

                                             23
    Case: 13-40317        Document: 00512681291           Page: 24      Date Filed: 06/30/2014



                                        No. 13-40317
foreseeability, or the natural and probable consequences of actions, however, the
court concluded in the very next paragraph to one of these citations that
“[p]roximate causation exists where a defendant government agency authorized
the activity that caused the take.” Id. at 786. Nowhere does the court explain
why the remote connection between water licensing, decisions to draw river
water by hundreds of users, whooping crane habitat, and crane deaths that
occurred during a year of extraordinary drought compels ESA liability.
       As an articulation of the potential ESA liability of state or local regulators,
the court’s ambiguous11 conclusion cannot be sustained.12 Ordinarily, a district
court’s finding of proximate cause is reviewed for clear error.                        Bertucci
Contracting Corp. v. M/V ANTWERPEN, 465 F.3d 254, 259 (5th Cir. 2006).
When, as here, a court uses an incorrect test for causation, its factual finding
does not bind the appellate court. See Elvis Presley Enters., Inc., supra. Finding
proximate cause from “authorizing” any activity that “caused” a take creates
liability far beyond the contours of current ESA case law. In Sweet Home, for



       11
            The court’s equating of proximate cause with government “authorization” of an
“activity” that “caused the take” is, at best, overbroad. It is open to the State’s criticism that
issuing drivers’ licenses will “cause the take” of endangered species run over by cars. It
implies that governmental licensing of power lines, wind turbines or cell towers with which
endangered birds will fatally collide could violate the ESA. Most problematically, the court’s
simplistic phrasing begs the question of remoteness inherent in proximate cause and required
by Sweet Home.
       12
           This analysis is in keeping with the Supreme Court’s decision in Exxon Co., supra,
where the Court held that federal courts may refer to the extensive body of state law applying
proximate cause. 517 U.S. at 839, 116 S. Ct. at 1818. The Texas Supreme Court has reversed
and rendered judgement for defendants on finding that a defendant’s conduct was too
attenuated from the plaintiff’s injury to support proximate cause. See, e.g., Union Pump Co.
v. Allbritton, 898 S.W.2d 772 (Tex. 1995) (pump manufacturer not liable for plaintiff’s fall that
occurred two hours after a fire caused by the pump had been extinguished, where other factors
like wet floor, contributed); Borg-Warner Corp. v. Flores, 232 S.W.3d 765 (Tex. 2006) (evidence
of causation was legally insufficient to connect plaintiff’s workplace exposure to asbestos,
absent any dosage evidence, with his illness); Providence Health Center v. Dowell, 262 S.W.3d
324 (Tex. 2008) (decedent’s discharge from the emergency room did not proximately cause his
suicide 48 hours later, given intervening contingencies).

                                               24
    Case: 13-40317       Document: 00512681291         Page: 25     Date Filed: 06/30/2014



                                      No. 13-40317
instance, the Court explained that a landowner who knowingly drained a pond
that housed endangered fish should not escape ESA liability for destroying the
aquatic habitat. Sweet Home, 515 U.S. at 699-700, 115 S. Ct. 2413–14. This is
the limited, albeit not definitive, Sweet Home conception of an “indirect” taking.13
       Extrapolating from Sweet Home, other courts have held certain regulatory
acts resulted in ESA liability where a close connection existed between the liable
actor’s conduct and habitat destruction or killing of endangered species. In
Sierra Club v. Yeutter, the Forest Service permitted excessive timber removal in
Texas forests whose trees are home for red cockaded woodpeckers. Sierra Club,
926 F.2d 429, 432-33 (5th Cir. 1991). In Strahan v. Coxe, the state’s licensing of
fishermen to use gillnets and lobster traps in certain areas was done with an
awareness that right whales could be caught in the devices, and over fifty
percent of right whales showed scars from previous encounters with the devices.
Strahan, 127 F.3d 155, 165 (1st. Cir. 1997). In Loggerhead Turtle v. Cnty.
Council of Volusia Cnty., Fla., 148 F.3d 1231 (11th Cir. 1998), the court accepted
for standing purposes a theory that the county’s authorization of nocturnal
vehicular beach traffic and regulation of outdoor lighting could directly result in
the killing of newly-hatched loggerhead turtles by misdirecting them away from
the sea.14 See also Anim. Welfare Inst. v. Martin, 623 F.3d 19 (1st Cir. 2010)
(licensing of animal traps that caught endangered lynx). The regulations or
licensing in each of these cases concerned actions that directly killed or injured



       13
          TAP relies on the “draining the pond” analogy and asserts that there is no “legally
relevant difference” between TCEQ’s use of state water for its own purposes and its licensing
other users. We disagree. As Sweet Home implies, licensing is, in this case, indirect and far
removed from committing acts with knowledge that a habitat will be adversely affected and
the species killed.
       14
         On remand, however, the trial court found no proximate cause of turtle deaths by
the county’s ordinances. See Loggerhead Turtle v. Cnty. Council of Volusia Cnty., Fla.,
92 F. Supp. 2d 1296, 1306–07 (M.D. Fla. 2000).

                                             25
    Case: 13-40317       Document: 00512681291          Page: 26     Date Filed: 06/30/2014



                                       No. 13-40317
species or eliminated their habitat.15
       Not every government action has such direct consequences. Indeed, in
Strahan, the court held that “a governmental third party pursuant to whose
authority an actor directly exacts a taking of an endangered species may be
deemed to have violated . . . the ESA.” 127 F.3d at 163 (emphasis added).
Rejecting an intervening actor defense to proximate cause, the court was even
more pointed: “In this instance, the state has licensed commercial fishing
operations to use gillnets and lobster pots in specifically the manner that is
likely to result in a violation of federal law.” 127 F.3d at 164. In sharp contrast
to Strahan and these other cases, the district court’s untethered linking of
governmental licensing with ESA takes elides proximate cause rather than
applying it.
       The district court’s failure to engage in proximate cause analysis becomes
manifest in its factfindings. Unlike the cases just cited, there is a long chain of
causation here between the TCEQ’s issuance of permits to take water from the
rivers and cranes’ mortality. Until recently, the permits had few limits on users’
ability to take water.16 TAP offered evidence, which the court accepted, that the
licensed withdrawals of water from the rivers resulted in a decline in freshwater
inflows to the San Antonio Bay. Continuing with the court’s findings, with less


       15
           The district court’s finding of liability here is based on an even more attenuated
chain of causation than in Palila v. Hawaii Dept. of Land & Nat. Res., 852 F.2d 1106 (9th Cir.
1988) (“Palila II”), in which state officials grazed sheep that ate seeds that could have grown
into habitat for endangered palila birds. Justice O’Connor disapproved Palila II in her Sweet
Home Concurrence, 515 U.S. at 713–14, 115 S. Ct. 2420–21, and TAP does not rely on it either.
       16
          Historically, “a water right, when acquired and perfected, constituted a vested right
to the use of the water appropriated.” Texas Water Rights Comm’n. v. Wright, 464 S.W.2d 642,
647 (Tex. 1971). The right was conditioned solely on the use of the water for beneficial
purposes. Id. In 2007, the Texas Legislature passed S.B. 3, which requires, inter alia, that
new or amended withdrawal permits include a provision authorizing the TCEQ to adjust the
permit to protect freshwater inflows. Tex. Water Code § 11.147(e-1). S.B. 3 expressly
prohibits, however, the TCEQ from adding an environmental-flows provision to existing water
rights that vested prior to September 1, 2007. Id.

                                              26
    Case: 13-40317     Document: 00512681291       Page: 27    Date Filed: 06/30/2014



                                    No. 13-40317
freshwater inflows, the bay’s salinity increased in various gradients by a few
parts per thousand. In turn, the increased salinity of the estuary and marsh
water affected the conditions in which blue crabs and wolfberry plants grow.
These are principal food sources of whooping cranes following their
thousands-mile migration across North America to their winter habitat. There
were then fewer blue crabs and wolfberries for the cranes to eat. The cranes
succumbed to “food stress,” causing them to search for “upland” sources of food
and water. Necropsies of two cranes that died during the 2008–2009 winter
showed signs of emaciation, and overall an estimated 23 cranes died. The crane
population, nevertheless, has continued to increase both before and after the
winter of 2008–2009.
      Every link of this chain depends on modeling and estimation. At best, the
court found but-for causation. Proximate cause, however, requires the causal
factors and the result to be reasonably foreseeable. Sweet Home, 515 U.S. at 697
n. 9, 115 S. Ct. at 2412 n. 9 (providing that ESA “take” must be foreseeable).
TAP acknowledges in its brief the importance of foreseeability. (“The issue is not
the number of steps of ‘causation’ . . . but foreseeability.”) But the district court’s
opinion does not establish that the state could have reasonably anticipated the
synergy among the links on the chain in 2008–2009. The court’s only discussion
of foreseeability in its entire opinion occurs with respect to the effect of
water-permitting on freshwater inflows.          The court found that the state
defendants could foresee this link in the causal chain because a 2007 United
States Fish and Wildlife Service International Whooping Crane Recovery Plan
noted that “[u]pstream reservoir construction and water diversions for
agriculture and human use reduce freshwater flows.”                Aransas Project,
930 F. Supp. 2d at 747. All this statement indicates is that upstream diversions
in general reduce freshwater inflows to the bay. It does not indicate that the
freshwater inflows into the San Antonio Bay were materially decreasing from

                                          27
    Case: 13-40317    Document: 00512681291       Page: 28   Date Filed: 06/30/2014



                                  No. 13-40317
levels in prior years. The report, moreover, noted that “[m]any existing water
rights are currently only partially utilized, but greater utilization is expected
over time.” Id. While the report explains generally the possibility of drought
and attendant risks to the cranes, this, too, fails to satisfy TAP’s burden to prove
that this drought or its severity was foreseeable.
      The report includes numerous non–specific, conditional, predictive
statements not quoted by the district court. The report states that:

      Withdrawals of surface and groundwater for municipal and
      industrial growth are predicted to leave insufficient inflows to
      sustain the ecosystem in less than 50 years. (emphasis added).

The report also states that:
      Inflows are already at times insufficient and reduced over historic
      levels, leading to increases in mean salinity and decreases in blue
      crabs . . . Long before ecosystem collapse, due to lack of inflows,
      significant adverse impacts to blue crab populations would occur.
      (emphasis added).

In fact, a few pages later, the report states:
      Winter habitats at Aransas are presently sufficient to support at
      least 500 individuals (Tom Stehn; ANWR, pers. comm.) Uncertainty
      remains concerning possible long–term declines in ecosystems used
      by the cranes as a consequence of expanding human populations
      and their demands for fresh water . . . . (emphasis added).
According to the report, decreased freshwater inflows “at times” have been
“insufficient,” and in future decades the decline may affect the bay’s ecosystem.
These statements do not establish foreseeability that decreased freshwater
inflows in 2008–2009 would result in abnormal crane deaths. After all, during
nearly six preceding decades, the same FWS report observes that human
population along the rivers had steadily increased, leading presumably to
increasing river water use, and the state had suffered periodic, severe droughts,
but the whooping crane population was concomitantly steadily increasing after

                                        28
    Case: 13-40317           Document: 00512681291          Page: 29      Date Filed: 06/30/2014



                                          No. 13-40317
near extinction. The state defendants had no reason to anticipate a significant
die-off because of decreased freshwater inflows only one year after this report
issued.17
       The lack of foreseeability or direct connection between TCEQ permitting
and crane deaths is also highlighted by the number of contingencies affecting the
chain of causation from licensing to crane deaths. The contingencies are all
outside the state’s control and often outside human control. To begin, the state’s
control over water usage is at a macro, not a micro level. Surface water is the
property of the state, subject to the vested property rights of landowners. Texas
Water Rights Comm’n. v. Wright, 464 S.W.2d 642, 647 (Tex. 1971). Texas law
generally forbids appropriating water from the state’s rivers without a permit.
Tex. Water Code § 11.121. While permits authorize usage, however, they do not
compel it. Further, some users, such as domestic and livestock users, need not
obtain permits. Id. § 11.142. The independent choices of water users are also
affected by the availability of water from alternative sources like reservoirs and
the Edwards aquifer. The aquifer, indeed, is a major water source for South
Texas, including San Antonio. TCEQ accordingly cannot control the amount of
water that will be diverted from the rivers.
       Even more unpredictable and uncontrollable are the forces of nature. The
weather, tides and temperature conditions dramatically affect salinity within
and throughout the bay.18 As the district court found, a few rains in autumn

       17
          The fact that state agencies had recommended that minimum annual freshwater
inflows to the bay be guaranteed in order to preserve its general ecosystem also fails to
establish proximate causation between water permitting and crane deaths in 2008–2009;
there is no proof that the desirable inflow levels are also the necessary inflow levels to affect
salinity, blue crab habitat, wolfberry production, and the cranes’ habitat. Indeed, the district
court never so indicated in its opinion or proposed injunction.
       18
            The district court cited one of plaintiffs’ experts on salinity for the proposition that

       presently, the San Antonio bay/Guadalupe estuary typically has a brackish
                                                                          (continued...)

                                                 29
    Case: 13-40317          Document: 00512681291          Page: 30     Date Filed: 06/30/2014



                                         No. 13-40317
2009, for instance, restored salinity to desirable levels for crab and wolfberry
production. Aransas Project, 930 F. Supp. 2d at 746. That these natural
conditions can change quickly is a truism, and that the seriousness or duration
of a drought cannot be foreseen in advance is equally trite. Texas is prone to
cyclical drought conditions, but the winter of 2008–2009 was an outlier among
those.
         For another link in its chain of causation, the district court found that
“with lower salinities, the greater the chances for a Whooping Crane to find a
blue crab,” id. at 753, and that “decreases in freshwater inflows to the San
Antonio bay/Guadalupe estuary results [sic] in a decrease in blue crabs as well
as wolfberries on the critical habitat of the AWB cranes.” Id. at 754. Even
accepting these findings, the salinity levels that affect blue crab habitat choices
and wolfberry production are also subject to varying and unpredictable
contingencies of weather, tides and temperature changes. In addition, the blue
crab population in this bay (as in many places) suffered a consistent decline
since the 1980s because of overfishing.19 Yet inversely to the ongoing blue crab
decline, which must have decreased the chances for a whooping crane to find a
blue crab, the whooping crane population grew nearly every year.
         Contingencies concerning permittees’ and others’ water use, the forces of



         18
           (...continued)
         environment, between 15–25 ppt, and the salinity gradient extends across the
         entire area, which “means that the entire bay winds up being an especially
         productive habitat.” The system is dynamic and salinity changes can occur day
         to day, even hour to hour, with tides and other factors. Also, because it covers
         a larger area, its productivity is across a wide range of salinities. Both
         productivity and resilience to change are a function of habitat size, and in these
         instances, the larger the better.

Aransas Project, 930 F. Supp. 2d at 752 (citations and footnotes omitted).
         19
          The district court found that between 1980 and 2009, there has been a significant
decline in blue crab abundance over the entire Texas coast. Id. at 753.

                                                30
    Case: 13-40317    Document: 00512681291      Page: 31    Date Filed: 06/30/2014



                                  No. 13-40317
nature, and the availability of particular foods to whooping cranes demonstrate
that only a fortuitous confluence of adverse factors caused the unexpected
2008–2009 die-off found by the district court.           This is the essence of
unforeseeability.
      Proximate cause eliminates liability for actors when the resulting harm
is too attenuated from their negligence (and there is no suggestion that TCEQ’s
actions were even negligent). The chain of causation here, unlike any in the
reported case law concerning the ESA, may have had an impact on the whooping
crane deaths in 2008–2009. Finding proximate cause and imposing liability on
the State defendants in the face of multiple, natural, independent, unpredictable
and interrelated forces affecting the cranes’ estuary environment goes too far.
Had the court considered proximate cause carefully, it must have concluded that
the unusual die-off of cranes was, in the nearly half century of their population
recovery process, a fortuity from the standpoint of TCEQ’s water regulation. The
situation is similar to Judge Henry Friendly’s hypothetical, noted by the
Supreme Court in the Exxon case, supra, in which a vessel colliding with a
bridge should not be held liable for the death of a patient whose doctor arrived
late because of the bridge closing. For these reasons, proximate cause and
foreseeability are lacking as a matter of law.
                                        V.
      We review a district court’s grant or denial of injunctive relief for abuse of
discretion. Abraham v. Alpha Chi Omega, 708 F.3d 614, 620 (5th Cir. 2013). A
district court abuses its discretion if it “(1) relies on clearly erroneous factual
findings when deciding to grant or deny the permanent injunction, (2) relies on
erroneous conclusions of law when deciding to grant or deny the permanent
injunction, or (3) misapplies the factual or legal conclusions when fashioning its
injunctive relief.” Peaches Entm’t Corp. v. Entm’t Repertoire Assocs., Inc.,
62 F.3d 690, 693 (5th Cir. 1995). As was earlier noted, a plaintiff seeking

                                        31
    Case: 13-40317    Document: 00512681291       Page: 32   Date Filed: 06/30/2014



                                  No. 13-40317
injunctive relief must show a real and immediate threat of future or continuing
injury apart from any past injury. In re Stewart, 647 F.3d 553, 557 (5th Cir.
2011). “Past exposure to illegal conduct does not in itself show a present case or
controversy regarding injunctive relief.” Id. (quoting O’Shea, 414 U.S. at 495,
94 S. Ct. at 676).   Although past wrongs may help establish the threat of a
future injury, they are alone insufficient. O’Shea, 414 U.S. at 495–96, 94 S. Ct.
at 676. The district court erred in three ways in granting injunctive relief. First,
the relief is based on its failure properly to apply proximate cause and
foreseeability to the circumstances of this case. Our reversal of the state
defendants’ liability commands the vacating of injunctive relief. No further
discussion of this error is required. But even if the state defendants’ issuance
of water use permits had proximately caused the crane deaths, the court erred
in claiming a “relaxed” standard for granting injunctive relief, and it erred,
under the proper standard, in finding a real and immediate threat of future
injury to cranes.
      The district court’s assertion that there is a “relaxed” standard for grant-
ing injunctions under the ESA is true only insofar as the balance of equities will
lean more heavily in favor of protecting wildlife than it would in the absence of
the ESA. See Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 545, 107 S.
Ct. 1396, 1404 (1987). That does not, however, support “the proposition that
courts no longer must look at the likelihood of future harm before deciding
whether to grant an injunction under the ESA. Federal courts are not obligated
to grant an injunction for every violation of the law.” Nat’l Wildlife Fed’n v.
Burlington N.R.R., Inc., 23 F.3d 1508, 1511 (9th Cir. 1994). The court’s power
to order injunctive relief depends, as in all other cases, on whether plaintiffs
have established by a preponderance of the evidence, that there is “a reasonably
certain threat of imminent harm to a protected species.” Defenders of Wildlife
v. Bernal, 204 F.3d 920, 925 (9th Cir. 2000). The court’s misstatement of the

                                        32
    Case: 13-40317    Document: 00512681291       Page: 33   Date Filed: 06/30/2014



                                  No. 13-40317
standard represents an obvious abuse of discretion.
       An injunction may thus be issued only if future injury is “certainly
impending.” Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298,
99 S. Ct. 2301, 2309 (1979) (citation omitted); see also Winter v. Natural Res. Def.
Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365, 375–76 (2008); Amoco, 480 U.S. at
545, 107 S. Ct. at 1404. The court’s only finding regarding future, imminent
harm was “that [the plaintiff] has established by a preponderance of the
evidence that there is a reasonably certain threat of imminent harm.” The court
made no subsidiary findings to buttress this statement. The totality of the
court’s opinion focused almost exclusively on the injury that occurred in
2008–2009 and did not explain how from year to year following that unusually
dry winter season the cranes’ habitat or the cranes themselves suffer immediate
jeopardy. The evidence is to the contrary, showing steadily increasing flocks in
the Refuge: peak sizes 237 (winter 2006–2007); 266 (winter 2007–2008); 270
(winter 2008–2009); 264 (winter 2009–2010); 283 (winter 2010–2011); 300
(winter 2011–2012). There is no evidence of unusual crane deaths following
2008–2009; no evidence of dangerously higher salinities or blue crab or wolfberry
deficiencies; no evidence of lack of drinking water in the Refuge; no evidence of
emaciated birds or extreme behavioral patterns.
      To sustain the court’s barren findings, TAP contends that the cranes
continue to be an endangered species and TCEQ continues to issue some water
use permits. These observations are insufficient to show likely, imminent future
harm by a preponderance of the evidence. Although the cranes have been
endangered for many decades, it is also clear that TCEQ has been issuing
permits continuously up until 2010, yet TAP neither alleged nor proved “takes”
in any year before or after 2008–2009. Injunctive relief for the indefinite future
cannot be predicated on the unique events of one year without proof of their
likely, imminent replication.

                                        33
   Case: 13-40317     Document: 00512681291     Page: 34   Date Filed: 06/30/2014



                                 No. 13-40317
                                CONCLUSION
      Because the deaths of the whooping cranes are too remote from TCEQ’s
permitting withdrawal of water from the San Antonio and Guadalupe Rivers, the
state defendants cannot be held liable for a take or for causing a take under the
ESA. Even if the state defendants should be held liable, the injunction was an
abuse of discretion. The district court’s judgment is REVERSED.




                                       34